13-3679-cr
    United States v. Gundy



                              United States Court of Appeals
                                    FOR THE SECOND CIRCUIT 
                                         ______________  
                       
                                        August Term, 2014 
                                                      
                    (Argued: October 28, 2014          Decided: September 14, 2015) 
                                                      
                                      Docket No. 13‐3679‐cr 
                                          ______________  
     
                                      UNITED STATES OF AMERICA, 
                                                   
                                                                   Appellant, 
     
                                               –v.–  
                                                  
                             HERMAN AVERY GUNDY, A/K/A HERMAN GRUNDY, 
                                                  
                                                              Defendant‐Appellee. 
                                                  
                                          ______________  
     
    B  e  f  o  r  e :     
     
                    KATZMANN, Chief Judge, HALL and CARNEY, Circuit Judges. 
     
1                                      ______________  
2            
3           The United States appeals from orders of the United States District Court 
4   for the Southern District of New York (J. Paul Oetken, Judge) dismissing the 
5   January 7, 2013 Indictment against Defendant‐Appellee Herman Avery Gundy 
6   and denying its motion for reconsideration of the dismissal.  The federal Sex 
7   Offender Registration and Notification Act makes it a crime for a person who is 
 1   “required to register” under the Act to travel interstate and then knowingly fail 
 2   to register or update his or her registration.  18 U.S.C. § 2250(a).  The District 
 3   Court dismissed the Indictment for failure to state an offense on the ground that 
 4   the interstate travel charged in the Indictment occurred before Gundy was 
 5   required to register.  We hold that Gundy was a person “required to register” 
 6   within the meaning of the Act from before the time of the charged interstate 
 7   travel, and thus we REVERSE the District Court’s order of dismissal.  We 
 8   REMAND the cause to the District Court for reinstatement of the Indictment and 
 9   for further proceedings. 
                                        ______________ 
10                                                             
11                              BRENDAN F. QUIGLEY, Assistant United States Attorney   
12                                    (Emil J. Bove III and Justin Anderson, Assistant 
13                                    United States Attorneys, on the brief), for Preet 
14                                    Bharara, United States Attorney for the Southern 
15                                    District of New York, New York, NY, for Appellant. 
16    
17                              SARAH BAUMGARTEL (Yuanchung Lee, on the brief),  
18                                    Federal Defenders of New York, Inc., Appeals 
19                                    Bureau, New York, NY, for Defendant‐Appellee.  
                                        ______________ 
20    

21   SUSAN L. CARNEY, Circuit Judge:   

22         The United States appeals from orders of the United States District Court 

23   for the Southern District of New York (J. Paul Oetken, Judge) dismissing the 

24   January 7, 2013 Indictment against Defendant‐Appellee Herman Avery Gundy 

25   and denying its motion for reconsideration of the dismissal.  The Indictment 

26   charged Gundy with a violation of the Sex Offender Registration and 

27   Notification Act (“SORNA” or the “Act”), which makes it a federal crime for a 
                                              2 
 1   person who (1) “is required to register under [SORNA],” and (2) “travels in 

 2   interstate or foreign commerce,” to then (3) “knowingly fail[] to register or 

 3   update a registration as required by [SORNA].”  18 U.S.C. § 2250(a); see Carr v. 

 4   United States, 560 U.S. 438, 446 (2010) (explaining that the elements must be 

 5   satisfied in sequence).  This case requires us to decide when a person is “required 

 6   to register” within the meaning of SORNA.  The District Court, reasoning that 

 7   Gundy was not “required to register” until shortly before his release from 

 8   custody and thus after the interstate travel charged in the Indictment, held that 

 9   Gundy could not have violated § 2250(a).  Because we disagree with the District 

10   Court’s conclusion that Gundy was not “required to register” until after the 

11   charged interstate travel, we REVERSE the District Court’s order dismissing the 

12   Indictment and REMAND the cause to the District Court for reinstatement of the 

13   Indictment and for further proceedings. 

14            

15                                    BACKGROUND 

16      A. The Sex Offender Registration and Notification Act 

17         The federal government has set national standards for sex offender 

18   registration and notification since 1994, when it first required states to adopt 


                                               3 
 1   registration laws as a condition for receiving federal law enforcement funds.  See 

 2   Jacob Wetterling Crimes Against Children and Sexually Violent Offender 

 3   Registration Act, Pub. L. No. 103‐322, § 170101, 108 Stat. 2038, 2038‐42 (1994) 

 4   (repealed 2006); see also Final Guidelines, 73 Fed. Reg. 38,030 (July 2, 2008).  The 

 5   Sex Offender Registration and Notification Act, which was enacted on July 27, 

 6   2006, see Pub. L. No. 109‐248, 120 Stat. 590, was designed to improve the existing 

 7   system by “mak[ing] more uniform what had,” until that point, “remained a 

 8   patchwork of federal and 50 individual state registration systems, with loopholes 

 9   and deficiencies that had resulted in an estimated 100,000 sex offenders 

10   becoming missing or lost.”  United States v. Kebodeaux, 133 S. Ct. 2496, 2505 (2013) 

11   (citations and internal quotation marks omitted).  Among other things, the Act 

12   created the National Sex Offender Registry, see 42 U.S.C. § 16919; imposed new 

13   guidelines on the states for the maintenance of registries, see id. §§ 16912, 16914; 

14   and imposed new registration requirements on offenders, see id. §§ 16913‐16—

15   while repealing much of the then‐existing registration regime, see id. §§ 14071‐73 

16   (2006). 

17         To promote offenders’ compliance with the new registration requirements, 

18   SORNA made it a federal crime to fail to register or update one’s registration as 


                                               4 
 1       required by the Act under certain circumstances.  In relevant part, the criminal 

 2       law provides as follows:   

 3               (a)  In general.—Whoever— 
 4                    (1) is required to register under [SORNA];  
 5                    (2) . . .
 6                    (B) travels in interstate or foreign commerce . . . ; and 
 7                    (3)  knowingly  fails  to  register  or  update  a  registration  as 
 8                    required by [SORNA]; 
 9               shall be fined under this title or imprisoned not more than 10 years, 
10               or both. 
11        
12       18 U.S.C. § 2250.1  
13              
14             The particular civil registration requirements upon which criminal liability 

15       under § 2250(a) depends are set out at 42 U.S.C. § 16913.  See Reynolds v. United 

16       States, 132 S. Ct. 975, 978‐79 (2012); see also United States v. Guzman, 591 F.3d 83, 90 

17       (2d Cir. 2010) (explaining that, “without § 16913, § 2250 has no substance” 



     1 Section 2250(a) provides in full: 
                (a) In general.—Whoever— 
                    (1) is required to register under the Sex Offender Registration and Notification 
                    Act;  
                    (2)(A)  is  a  sex  offender  as  defined  for  the  purposes  of  the  Sex  Offender 
                    Registration and Notification Act by reason of a conviction under Federal law 
                    (including  the  Uniform  Code  of  Military  Justice),  the  law  of  the  District  of 
                    Columbia,  Indian  tribal  law,  or  the  law  of  any  territory  or  possession  of  the 
                    United States; or 
                    (B) travels in interstate or foreign commerce, or enters or leaves, or resides in, 
                    Indian country; and 
                    (3) knowingly fails to register or update a registration as required by the Sex 
                    Offender Registration and Notification Act; 
                shall be fined under this title or imprisoned not more than 10 years, or both. 
                                                              5 
 1   (internal quotation marks omitted)).  Subsection (a) of § 16913 contains the core 

 2   registration mandate.  It provides: 

 3          A  sex  offender  shall  register,  and  keep  the  registration  current,  in 
 4          each  jurisdiction  where  the  offender  resides,  where  the  offender  is 
 5          an  employee,  and  where  the  offender  is  a  student.    For  initial 
 6          registration  purposes  only,  a  sex  offender  shall  also  register  in  the 
 7          jurisdiction in which convicted if such jurisdiction is different from 
 8          the jurisdiction of residence. 
 9    
10   42 U.S.C. § 16913(a).  Subsection (b) governs the timing of “Initial registration,” 

11   stipulating that “[t]he sex offender shall initially register—(1) before completing 

12   a sentence of imprisonment with respect to the offense giving rise to the 

13   registration requirement; or (2) not later than 3 business days after being 

14   sentenced for that offense, if the sex offender is not sentenced to a term of 

15   imprisonment.”  Id. § 16913(b).  Subsection (c) sets the terms under which a sex 

16   offender must update his or her registration, requiring a sex offender to report 

17   within three business days—in person and in at least one registration 

18   jurisdiction—any “change of name, residence, employment, or student status.”  

19   Id. § 16913(c).  

20          The duration of these registration requirements is specified in 42 U.S.C. 

21   § 16915:  The “full registration period” is fifteen years for a statutorily defined 

22   “tier I” sex offender, twenty‐five years for a “tier II” sex offender, and the life of 
                                                   6 
 1   the offender for a “tier III” offender.  42 U.S.C. § 16915(a); see also id. § 16911(2)‐(4) 

 2   (defining tiers of sex offenders).  The period of required registration is reduced 

 3   for those offenders who maintain “clean record[s]” for a sufficient number of 

 4   years.  Id. § 16915(b). 

 5             Rather than determine by statute what retroactive application to give the 

 6   registration requirements, Congress vested in the Attorney General “the 

 7   authority to specify the applicability of the requirements of [SORNA] to sex 

 8   offenders convicted before the enactment of [SORNA] or its implementation in a 

 9   particular jurisdiction.”  42 U.S.C. § 16913(d).  Since SORNA’s enactment, the 

10   Attorney General—in interim and final rules and proposed and final guidelines 

11   published between 2007 and 20102—has specified that the Act’s requirements 

12   apply to all sex offenders whose convictions predate the enactment of the Act, 

13   even in jurisdictions that have yet to implement it.3  We have held that SORNA 



      See Interim Rule, 72 Fed. Reg. 8894, 8896 (Feb. 28, 2007) (“SORNA applies to all sex offenders 
     2 

     (as the Act defines that term) regardless of when they were convicted.”); Proposed Guidelines, 
     72 Fed. Reg. 30,210, 30,212 (May 30, 2007) (“SORNA’s requirements apply to all sex offenders, 
     including those whose convictions predate the enactment of the Act.”); Final Guidelines, 73 Fed. 
     Reg. 38,030, 38,063 (July 2, 2008) (“SORNA applies to all sex offenders, including those 
     convicted of their registration offenses prior to the enactment of SORNA or prior to particular 
     jurisdictions’ incorporation of the SORNA requirements into their programs.”); Final Rule, 75 
     Fed. Reg. 81,849, 81,850 (Dec. 29, 2010) (finalizing the interim rule “to eliminate any possible 
     uncertainty or dispute concerning the scope of SORNA’s application”). 

     3    SORNA does not require registration, however, by offenders who “have been in the 
                                                      7 
 1   became applicable to pre‐Act offenders at the latest when the Attorney General’s 

 2   final guidelines took effect.  See United States v. Lott, 750 F.3d 214, 217 (2d Cir. 

 3   2014).  This occurred on August 1, 2008, thirty days after the final guidelines 

 4   were published.  See 5 U.S.C. § 553(d) (providing that, subject to certain 

 5   exceptions not applicable here, “[t]he required publication or service of a 

 6   substantive rule shall be made not less than 30 days before its effective date”).4 

 7

 8      B. Factual Basis for Gundy’s Indictment 

 9          In October 2005, Herman Gundy was convicted of violating Maryland 

10   Criminal Law § 3‐306, Sexual Offense in the Second Degree.  He was sentenced 

11   to twenty years’ imprisonment (with ten years suspended), to be followed by 

12   five years’ probation.  When he committed the offense that was the basis for his 


     community for a greater amount of time than the registration period required by SORNA.”  73 
     Fed. Reg. at 38,046‐47. 
      
     4 The guidelines themselves identify their “Effective Date” as July 2, 2008, the date they were 

     published in the Federal Register.  See 73 Fed. Reg. at 38,030.  But 5 U.S.C. § 553(d) creates an 
     exception to the thirty‐day prior publication requirement only for “(1) a substantive rule which 
     grants or recognizes an exemption or relieves a restriction; (2) interpretive rules and statements 
     of policy; or (3) as otherwise provided by the agency for good cause found and published with 
     the rule.”  None of these exceptions applies:  The final guidelines do not grant or recognize an 
     exemption or relieve a restriction.  They are substantive, not interpretive, rules.  See Lott, 750 
     F.3d at 217‐19.  And the Attorney General “provided no statement of reasons to establish ‘good 
     cause.’”  United States v. Utesch, 596 F.3d 302, 311 n.8 (6th Cir. 2010).  Indeed, in these 
     proceedings, the government itself has conceded that the effective date of the final guidelines 
     was August 1, 2008.  See Appellant’s Br. 20 n.4.
                                                      8 
 1   Maryland conviction, Gundy was already subject to the supervision of the 

 2   United States District Court for the District of Maryland in relation to an earlier 

 3   federal conviction.  Committing the Maryland offense violated the terms of his 

 4   federal supervised release.  In March 2006, Gundy pleaded guilty to the 

 5   supervised release violation and was sentenced to twenty‐four months’ 

 6   imprisonment for that offense, to be served consecutively to the Maryland 

 7   sentence. 

 8         About four and a half years later, in November 2010, Gundy was 

 9   transferred from the custody of the State of Maryland to the custody of the 

10   Federal Bureau of Prisons to serve his federal sentence for violating his 

11   supervised release.  But he remained in Maryland, apparently still in a state 

12   facility notwithstanding his federal custody.   

13         Federal authorities eventually transferred Gundy to FCI Schuylkill in 

14   Minersville, Pennsylvania.  In March 2012, toward the end of his federal sentence 

15   and in preparation for his release, Gundy signed a “Community Based Program 

16   Agreement” authorizing the Department of Justice to make arrangements for his 

17   transition into community‐based custody.  Three months later, Gundy was 

18   ordered to be transferred to the Bronx Residential Re‐Entry Center, a halfway 


                                               9 
 1   house in New York.  At his request, Gundy was granted a furlough to travel, 

 2   unescorted, on July 17, 2012, from FCI Schuylkill to the Bronx.  In his furlough 

 3   application, Gundy acknowledged, among other things: 

 4         I understand that if approved, I am authorized to be only in the area 
 5         of the destination shown above and at ordinary stopovers or points 
 6         on a direct route to or from that destination.  I understand that my 
 7         furlough  only  extends  the  limits  of  my  confinement  and  that  I 
 8         remain in the custody of the Attorney General of the United States.  
 9         If  I  fail  to  remain  within  the  extended  limits  of  this  confinement,  it 
10         shall be deemed as escape from the custody of the Attorney General 
11         . . . . 
12          
13   Ex. H to Decl. of Assistant U.S. Att’y Emil J. Bove III.   

14          Gundy traveled from FCI Schuylkill to the Bronx Residential Re‐Entry 

15   Center on July 17 as planned.  On August 27, 2012, after completing his stay in 

16   the halfway house, Gundy was released from federal custody to a residence in 

17   the Bronx.   

18          The government contends that, contrary to SORNA’s requirements, Gundy 

19   registered in neither Maryland nor New York.  On January 7, 2013, a grand jury 

20   returned an Indictment against Gundy in the United States District Court for the 

21   Southern District of New York charging him, under 18 U.S.C. § 2250, with being 

22   required to register under SORNA; traveling interstate from Pennsylvania to 

23   New York; and then failing to register as required.   
                                                   10 
 1          

 2      C. District Court Proceedings 

 3         In March 2013, Gundy moved in the District Court to dismiss the 

 4   Indictment for failure to state an offense.  See Fed. R. Crim. P. 12(b)(3)(B)(v).  

 5   Gundy argued principally that he was required to register only after the alleged 

 6   interstate travel between Pennsylvania and New York, and thus could not have 

 7   violated § 2250(a), the elements of which must be satisfied sequentially.  The 

 8   District Court agreed with Gundy and granted his motion.  

 9         In granting the motion, the court rejected the government’s contention that 

10   Gundy, who was convicted of a covered crime before SORNA’s enactment in 

11   2006, was “required to register” as soon as SORNA became retroactive.  The 

12   court interpreted 42 U.S.C. § 16913(b)(1)—which provides that a “sex offender 

13   shall initially register . . . before completing a sentence of imprisonment with 

14   respect to the offense giving rise to the registration requirement”—as 

15   demonstrating that Gundy was “required to register” under 18 U.S.C. 

16   § 2250(a)(1) only “shortly before he was released from custody in New York,” 

17   and after he had traveled interstate, United States v. Gundy, No. 13 Crim. 8(JPO), 

18   2013 WL 2247147, at *6, *13 (S.D.N.Y. May 22, 2013). 


                                               11 
 1         Accounting for the fact that the sentence Gundy was serving immediately 

 2   before his release in New York was for violating the terms of his federal 

 3   supervised release, and not for the Maryland sexual assault, the District Court 

 4   held that the federal sentence was also “a sentence of imprisonment with respect 

 5   to” Gundy’s sex offense.  See id. at *11‐12.  In a motion for reconsideration, the 

 6   government argued for the first time that Gundy was nevertheless required to 

 7   register at the latest before he completed his Maryland sentence pursuant to 42 

 8   U.S.C. § 16913(b)(1), because the language of the statute states that a sex offender 

 9   must register “before completing a sentence of imprisonment,” in the singular 

10   (emphasis added).   

11         The District Court denied the government’s motion, concluding that this 

12   argument was waived, but also rejecting it on the merits due to considerations of 

13   “statutory purpose and the rule of lenity.”  United States v. Gundy, No. 13 Crim. 

14   8(JPO), 2013 WL 4838845, at *2‐3, *6 (S.D.N.Y. Sept. 11, 2013).  The government 

15   now appeals the court’s orders. 

16          




                                               12 
 1                                       DISCUSSION 

 2         Since the Indictment’s dismissal raises questions of law, our review is de 

 3   novo.  See United States v. Alfonso, 143 F.3d 772, 775 (2d Cir. 1998).   

 4         The government argues that the Indictment should be reinstated because 

 5   Gundy was “required to register” under SORNA from the moment he was 

 6   designated a “sex offender” under the Act—at the latest, August 1, 2008, when 

 7   the Attorney General’s final guidelines on retroactivity became effective.  

 8   According to the government, § 16913(b)—upon which the District Court 

 9   principally relied—“does not purport to determine when an individual incurs an 

10   obligation to register under SORNA, [but] only when there has been a failure to 

11   make an initial registration as required by the statute.”  Appellant’s Br. 21.  The 

12   government argues, in the alternative, that even accepting Gundy’s contrary 

13   contention that § 16913(b) specifies when a sex offender first is required to 

14   register, Gundy would have been required to register at the latest as of 

15   November 30, 2010, when he was released from Maryland custody into the 

16   custody of the Federal Bureau of Prisons.  Under either interpretation, Gundy 

17   became a person “required to register” before his July 17, 2012 trip from 

18   Pennsylvania to New York. 


                                                13 
 1          We agree with the government’s first argument that Gundy was a person 

 2   “required to register” from the time SORNA became retroactive.  A person is 

 3   “required to register” under SORNA “[o]nce [that] person becomes subject to 

 4   SORNA’s registration requirements.”  Carr, 560 U.S. at 447.  For Gundy, who was 

 5   convicted of a sex offense in 2005, before SORNA’s July 2006 effective date, the 

 6   registration requirements attached at the latest on August 1, 2008, the effective 

 7   date of the Attorney General’s final guidelines, see Lott, 750 F.3d at 217; 5 U.S.C. 

 8   § 553(d).  

 9          Gundy contends that he was not subject to SORNA’s registration 

10   requirements at all until shortly before his 2012 release from federal custody.  In 

11   urging this position, he relies principally on § 16913(b), which provides (as 

12   relevant here) that a “sex offender shall initially register . . . before completing a 

13   sentence of imprisonment with respect to the offense giving rise to the 

14   registration requirement.”  42 U.S.C. § 16913(b)(1).  Gundy points to subsection 

15   (b)’s reference to “initial” registration and reasons that a person cannot be 

16   “required to register” before that person is required initially to register. 

17          Although § 16913(b) undoubtedly regulates initial registration, we 

18   disagree that this means that § 16913(b) also regulates when registration 


                                                14 
 1   requirements attach.  It is our view that § 16913(b) is most naturally read to set 

 2   deadlines for initial registration, not to establish the conditions that make 

 3   registration mandatory.  The provision is worded in terms of cutoff dates rather 

 4   than beginning points:   Thus, subsections (b)(1) and (2) direct that an offender 

 5   sentenced to a term of imprisonment must initially register “before completing a 

 6   sentence of imprisonment with respect to the offense giving rise to the 

 7   registration requirement,” and that an offender not sentenced to a term of 

 8   imprisonment must register “not later than 3 business days after being sentenced 

 9   for that offense.”  42 U.S.C. § 16913(b)(1), (2) (emphases added). 

10         Gundy does not dispute this reading of the statute.  Instead, he argues that 

11   there can be no “require[ment] to register” until an offender has reached a 

12   registration deadline.  But this argument gives insufficient weight to the fact that 

13   § 2250(a) treats being “required to register” and “fail[ing] to register or update a 

14   registration as required” as separate and distinct elements of the criminal 

15   offense.  18 U.S.C. § 2250(a)(1), (3).  The temporal relationship between these 

16   elements—the first necessarily is satisfied before the second, see Carr, 560 U.S. at 

17   446—establishes that a person can be “subject to SORNA’s registration 

18   requirements,” id. at 447, before he or she is subject to immediate sanction for 


                                              15 
 1   “fail[ing] to register,” 18 U.S.C. § 2250(a)(3).5  Section 16913(b) does not regulate 

 2   when registration requirements attach. 

 3          Gundy argues, inter alia, that the government’s interpretation of when 

 4   registration requirements attach undermines SORNA’s purposes, contradicts 

 5   Supreme Court precedent, and ignores other provisions of the Act.  We find none 

 6   of his arguments persuasive. 

 7          SORNA was enacted in part “to address the deficiencies in prior law that 

 8   had enabled sex offenders to slip through the cracks.”  Carr, 560 U.S. at 455.  

 9   According to Gundy, permitting sex offenders to satisfy their initial registration 

10   requirements by initially registering long before their release would, contrary to 

11   this purpose, enable “offenders . . . easily [to] abscond following their release 

12   from prison, before they had registered their community address.”  Appellee’s 

13   Br. 28.  This argument ignores that a sex offender, having initially registered, 

14   remains subject to SORNA’s registration requirements and is required “not later 

15   than 3 business days” after a change in residence to update his or her registration 



      Gundy’s argument is also in tension with his assertion that he was required to register “shortly 
     5

     before” his release from custody.  Were the government “simply wrong in asserting that ‘a 
     person can be required to register under a statute for a period of time prior to that person’s 
     deadline for completing that registration process,’” Appellee’s Br. 24 (quoting Appellant’s Br. 
     23), there would be no period of time before the deadline—however “short”—during which a 
     person would be subject to a registration obligation. 
                                                    16 
 1   information.  42 U.S.C. § 16913(c).  Such an offender who initially registers and is 

 2   then released from custody is in a position similar to that of a sex offender who is 

 3   not sentenced to a term of imprisonment and must initially register “not later 

 4   than 3 business days after being sentenced for that offense.”  Id. § 16913(b)(2).  In 

 5   either case, the sex offender is “required to register”; should he or she leave the 

 6   state of conviction and thereafter fail to register, a federal criminal penalty may 

 7   be imposed.  In contrast, were the Court to adopt Gundy’s position that a sex 

 8   offender is “required to register” only upon the arrival of the offender’s initial 

 9   registration deadline, an offender not sentenced to a prison term—and thus, in 

10   Gundy’s view, “required to register” 3 business days after sentencing—would 

11   not be subject to a federal criminal penalty if he or she left the state on the day of 

12   sentencing and thereafter failed to register.  The travel would have occurred 

13   before the offender was “required to register,” precluding prosecution.  See Carr, 

14   560 U.S. at 446.  This result certainly would run counter to SORNA’s purpose. 

15         Gundy’s attempt to use Carr v. United States, 560 U.S. 438 (2010), to 

16   challenge the government’s position is not persuasive.  In Carr, the Supreme 

17   Court faced the question whether a defendant who had both been convicted of a 

18   sex offense and traveled interstate before SORNA’s enactment could be 


                                               17 
 1   convicted under § 2250(a) for failure to register.  See id. at 442.  The Court 

 2   concluded that he could not.  See id. at 458.  In reaching this conclusion, the Court 

 3   agreed with the defendant that the three elements of the crime necessarily would 

 4   have had to occur after SORNA’s effective date, rejecting the suggestion that 

 5   being “required to register under [SORNA]” was merely “shorthand” for the 

 6   status of having been convicted of a sex offense covered by SORNA.  Id. at 446‐47 

 7   (internal quotation marks omitted). 

 8         Gundy charges that the government’s position here runs afoul of the Carr 

 9   Court’s holding that being “required to register” under SORNA “denotes a more 

10   specific meaning than being among a class of sex offenders, or having a prior sex 

11   offense conviction.”  Appellee’s Br. 20.  But the government’s position, and the 

12   one we adopt here, is not that the set of persons who are “required to register” is 

13   equivalent to the set of persons who been convicted of a sex offense.  Rather, it is 

14   that a sex offender is “required to register” once he or she is “subject to” 

15   SORNA’s registration requirements.  This can occur only after SORNA’s effective 

16   date, and after SORNA has been made applicable to that person.  Gundy, for 

17   example, was convicted in 2005, before SORNA’s effective date, and therefore 

18   was “required to register” not upon his conviction, but only once SORNA was 


                                               18 
 1   made retroactively applicable to him.  Further, the period of required registration 

 2   does not necessarily persist indefinitely.  A person for whom the statutorily 

 3   prescribed registration period is complete is no longer subject to SORNA’s 

 4   registration requirements, even as he or she remains among the class of 

 5   statutorily defined sex offenders.  See 42 U.S.C. § 16915; 73 Fed. Reg. at 38,046‐47. 

 6         Gundy points to the fact that the state has a duty to inform a sex offender 

 7   of the registration requirements only “shortly before” his or her release from 

 8   custody, 42 U.S.C. § 16917(a), as another reason to conclude that Gundy could 

 9   not have been a person “required to register” until shortly before his release from 

10   federal custody consecutive to his state custody.  But we have emphasized that 

11   SORNA’s requirements for the states and for sex offenders are not necessarily 

12   interdependent:  In United States v. Hester, 589 F.3d 86 (2d Cir. 2009) (per curiam), 

13   we held that the defendant’s duty to register under SORNA was dependent 

14   neither on his actual knowledge of SORNA’s requirements nor on the state’s 

15   implementation of SORNA, see id. at 91‐93; the application of the registration 

16   requirements cited in § 2250(a)(1) did not hinge on whether the state had 

17   provided notice of those requirements, see id. at 92.  And in any case, the timing 

18   of the state’s duty to provide notice is not random:  An offender who is “required 


                                              19 
 1   to register” under SORNA but does not register is not vulnerable to any 

 2   punishment until after the time at which the state incurs a duty to provide notice.  

 3   This is because an offender cannot have “fail[ed] to” satisfy any SORNA 

 4   requirement applicable to him or her until the deadline for satisfying that 

 5   requirement has passed; for a sex offender sentenced to a term of imprisonment, 

 6   the initial registration deadline is when he or she “complet[es] a sentence of 

 7   imprisonment with respect to the offense giving rise to the registration 

 8   requirement,” 42 U.S.C. § 16913(b)(1).6  That Congress required states to provide 

 9   notice to sex offenders only shortly before their release from custody fails to 

10   demonstrate that Congress did not intend for sex offenders to be persons 

11   “required to register” from an earlier stage. 

12          Further, any suggestion that Gundy could not have been a person 

13   “required to register” beginning in 2008 because registration would have been 

14   impossible for him to accomplish while in custody must be rejected.  The statute 

15   expressly requires an offender sentenced to imprisonment to initially register 

16   while still in custody.  See 42 U.S.C. § 16913(b)(1) (requiring a sex offender to 

17   register “before completing a sentence of imprisonment”).  And the nature of the 

     6 Indeed, any offender designated as such based on a state law conviction does not violate 
     § 2250(a)—and is not subject to federal criminal sanction—unless he or she fails to register after 
     traveling interstate. 
                                                      20 
 1   registration information that a sex offender must provide accounts for the 

 2   possibility that a sex offender may not have a current place of employment or 

 3   permanent residence.  For example, § 16914(a) requires a sex offender to provide 

 4   the name and address of any place where the sex offender “resides or will reside,” 

 5   or “is . . . or will be” an employee or student.  Id. § 16914(a)(3)‐(5) (emphases 

 6   added).  Notably, it is only after initial registration, to “[k]eep[] the registration 

 7   current,” that a sex offender must “appear in person” to provide information, id. 

 8   § 16913(c); and the particular requirement to keep one’s registration current in 

 9   this way does not apply to sex offenders during any period of custody or civil 

10   commitment, see id. § 16915(a); 73 Fed. Reg. at 38,068. 

11         In sum, Gundy was a person “required to register” under SORNA 

12   beginning at the latest on August 1, 2008, the effective date of the Attorney 

13   General’s final guidelines.  This date arrived well before his alleged travel from 

14   Pennsylvania to New York.  The District Court thus erred in concluding that 

15   Gundy became a person “required to register” under SORNA only after 

16   traveling interstate. 

17         Gundy urges us, to the extent we disagree with the District Court, to 

18   affirm the court’s dismissal order on the alternative ground that the travel 


                                                21 
 1   charged in the Indictment does not amount to “interstate travel” within the 

 2   meaning of § 2250(a)(2)(B).  Gundy notes that by virtue of his one‐day travel 

 3   agreement with the federal government, he remained in the custody of the 

 4   Federal Bureau of Prisons when he traveled from Pennsylvania to New York to 

 5   take up his residence in the halfway house.  As a result, he argues, his travel fell 

 6   outside the purview of § 2250(a)(2)(B).  Gundy raised this issue before the 

 7   District Court, but the District Court did not reach it.  We leave it to the court on 

 8   remand to decide in the first instance whether dismissal of the Indictment is 

 9   warranted on this other ground. 

10          

11                                     CONCLUSION 

12         For the reasons above, we REVERSE the District Court’s order dismissing 

13   the Indictment.  We REMAND the cause to the District Court for reinstatement 

14   of the Indictment and for further proceedings consistent this opinion.  Gundy’s 

15   appeal from the District Court’s order denying reconsideration is moot. 




                                               22